Title: John Jay to John Adams, 8 April 1784
From: Jay, John
To: Adams, John


        
          Dear Sir
          Chaillot near Paris, 8 Ap. 1784
        
        I thank You for your obliging Letter of the 2d. Inst—& congratulate you on the Recovery of your Health, as well as on the Success of your measures for preserving our Credit, for which you certainly merit the Acknowledgmts. of the United States in general, and of their Financier in particular.
        It seems to me that this Climate would be at least as propitious to your Health as that of Holland; & therefore if nothing remains to be done there, I think your Presence here would be Seasonable—
        Our Dispatches by Col. Harmar are such, that I think others must soon follow; and I wish you may be here when they arrive. Those Dispatches are silent on several Subjects, on which Congress will not in my Opinion, leave us long uninformed of their Sentiments.
        Little is at present on the Carpet, & that little but little advanced—if you was here it would probably be sooner ripened. To write by the post, is to write to others as well as to You.
        Carmichael is at Length arrived with the public Accounts, but Mr Barclay who is to settle them, is still absent tho’ daily expected. As soon as they are settled I shall embark for America; and I should greatly regret leaving Europe without some previous Conversation with You.
        The mention made of me by your Correspondents is consolatory, and it is kind in you to communicate it— My best Compts. to your Son. and with great and sincere Esteem & attachmt. I am / Dear Sir / Your Friend & Servt
        
          John Jay
        
      